Citation Nr: 1712080	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-39 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.

2.  Entitlement to service connection for left carpal tunnel syndrome.

3.  Entitlement to service connection for bilateral hearing loss, associated with punctured left ear drum.

4.  Entitlement to service connection for residuals of punctured left ear drum.

5.  Entitlement to an initial evaluation in excess of 20 percent for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to September 1981, December 1981 to December 1986 and December 1996 to April 2009.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The rating decision denied service connection for right carpal tunnel syndrome; left carpal tunnel syndrome; bilateral hearing loss, associated with punctured left ear drum; and residuals of punctured left ear drum.  The rating decision granted service connection for peptic ulcer disease, with an evaluation of 20 percent.  

The Veteran testified before the undersigned Veterans Law Judge in December 2016.  A transcript of that hearing is in the record. 

The issues of service connection for bilateral hearing loss, residuals of punctured left ear drum and left carpal tunnel syndrome; and increased rating for peptic ulcer disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence shows that the Veteran's right carpal tunnel syndrome is related to active duty.


CONCLUSION OF LAW

Right carpal tunnel syndrome was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, the relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board finds that the evidence supports service connection for right carpal tunnel syndrome.  

The Veteran's service treatment records reflect that a May 2008 EMG and nerve conduction study found right mild to moderate median motor and sensory myelinopathy of the wrist to palm segment.  In June 2008, the Veteran complained of intermittent right hand pain for two years.  There was decreased sensation and Tinel's sign was within normal limits.  Studies were noted to show mild to moderate carpal tunnel syndrome.  The assessment was right carpal tunnel syndrome and strength deficits and pain.  The Veteran was to undergo physical therapy.  

A November 2010 VA treatment record reflects that the Veteran seen for follow-up for carpal tunnel syndrome.  

During the December 2016 hearing, the Veteran testified that a May 2009 VA examination that was negative for carpal tunnel syndrome did not include EMG testing.  A review of the actual examination report indicates that it did not include testing for carpal tunnel syndrome.  

In February 2017, the Veteran submitted the report of February 2017 VA EMG testing.  The testing found evidence of right focal median mononeuropathy across the wrist, mild in degree affecting both sensory fibers, that was demyelinating in nature.  The pertinent impression was these findings were consistent with mild carpal tunnel syndrome; interval changes from previous NCS/EMG included improvement in median motor NCS, the patient continued to have mild carpal tunnel syndrome.  

The foregoing evidence supports service connection for right carpal tunnel syndrome.  It shows that the Veteran had this disability during his most recent period of active duty, and that the disability has continued until the present.  


ORDER

Service connection for right carpal tunnel syndrome is warranted.  

REMAND

The Veteran testified during the December 2016 hearing that he received treatment at the VA hospital in Richmond, Virginia.

In February 2017, the Veteran submitted the report of February 2017 VA EMG testing.  The report reflects active outpatient medications, indicating that the Veteran was receiving ongoing VA treatment.  The report also refers to surgery conducted in 2014.  

Other than the recently received February 2017 VA medical report, the most recent VA medical record before the Board is dated April 18, 2011, and was printed on April 25, 2011.  Thus, it appears that outstanding VA medical records exist.  In this regard, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Turning to the claim for left carpal tunnel syndrome, a November 2010 VA treatment record reflects that the Veteran was seen for follow-up for carpal tunnel syndrome.  The record relates that the Veteran used "splints (plural in original)", suggesting carpal tunnel syndrome on the left as well as the right.  

During the December 2016 hearing, the Veteran testified that he experienced symptoms of left carpal tunnel syndrome during active duty.  Those symptoms had continued ever since that time and he continued to have them.  The Board finds that this evidence requires a VA examination to obtain a nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should consider the Veteran's hearing testimony that he had left carpal tunnel syndrome symptoms during active duty, and that he has had them ever since separation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Turning to the claims for bilateral hearing loss, associated with punctured left ear drum, and residuals of punctured left ear drum, the July 2009 rating decision on appeal granted service connection for tinnitus, left ear.  It explained that the Veteran's service treatment records showed that he had tinnitus symptoms of the left ear that began in June 2007 when the Veteran ruptured his left ear drum.  The tinnitus continued after the rupture resolved.  A VA examiner stated that the Veteran's tinnitus was related to the punctured ear drum.  VA audio examinations in May 2009 and May 2010 showed hearing loss that did not meet the criteria for hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016). 

The Veteran testified during the December 2016 hearing that his hearing loss had increased in severity since the most recent VA audio examinations.  Given that assertion and the finding that tinnitus was related to the punctured ear drum in service. the Board finds that a VA examination is necessary to determine whether the Veteran now has hearing loss for VA compensation purposes, and, if so, to obtain a nexus opinion.  McLendon, supra.  

The Veteran also testified that since his most recent examination for peptic ulcer disease, in 2010, his symptoms had increased in severity.  The Veteran also testified that he generally did not seek ulcer treatment through Tricare.  Due to the passage of time and the evidence of possible worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected peptic ulcer disease on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical records, to include those dated after April 25, 2011.  

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any left carpal tunnel syndrome that may be present.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.

Following a review of the relevant medical evidence, the medical history (including that the Veteran has testified that he had symptoms of left carpal tunnel syndrome during active duty that have continued to the present, and that a November 2010 VA treatment record suggests left carpal tunnel syndrome), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current left carpal tunnel syndrome is causally related to the Veteran's active duty.

The examiner should consider the Veteran's testimony as to continuity of symptomatology since separation from service.

A complete rationale must be provided for any opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any bilateral hearing loss and residuals of punctured left ear drum that may be present.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.

The examiner is asked to review the relevant medical evidence, the medical history and the results of the clinical evaluation and any tests that are deemed necessary.

(a) The examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss is causally related to the Veteran's active duty and or punctured left ear drum.  

(b) The examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has any current residuals of punctured left ear drum.  If so, the examiner should identify the current residuals of the punctured left ear drum.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected peptic ulcer disease.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the peptic ulcer disease.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible.

5.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


